


Exhibit 10.4
[creelogo.jpg]
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
 
 
Participant:
 
Award Number:
 
Plan:
2013 Long-Term Incentive Compensation Plan
Award Type:
Nonqualified Stock Option
Grant Date:
 
Number Shares:
 
Exercise Price:
 
Expiration Date:
11:59 p.m. local time in Durham, NC on the 7th anniversary of the Grant Date



Cree, Inc. (the “Company”) has awarded you a nonqualified stock option (the
“Option”) to purchase _____ shares (the “Shares”) of the common stock of the
Company at a purchase price of $_____ per share, effective ______________, the
Grant Date of the award. The Option is subject to and governed by the Cree, Inc.
2013 Long-Term Incentive Compensation Plan (the “Plan”) and the terms of this
Nonqualified Stock Option Award Agreement (the “Agreement”).
You may exercise the Option to purchase up to the number of Shares for which it
has vested unless and until the Option expires or is earlier terminated. In
accordance with this Agreement and the Plan, upon any Termination of Service (as
defined in this Agreement), the Option will be forfeited as to all Shares not
then vested and will terminate thereafter as to vested Shares. If not previously
terminated or expired, the Option will vest at 12:00 a.m. local time in Durham,
NC in installments as follows, provided that you have not experienced a
Termination of Service prior to the indicated vesting date:
___ Shares on ______________;
___ additional Shares on _____________; and
___ additional Shares on _____________.


Capitalized terms defined in the Plan and used in this Agreement without
definition have the meaning specified in the Plan.
THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
THE APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE AWARD.


Dated:    


FOR CREE, INC.:                     ACCEPTED AND AGREED:






/s/ CHARLES M. SWOBODA
 
 
Charles M. Swoboda, Chairman, President
     and Chief Executive Officer
 
 





--------------------------------------------------------------------------------






TERMS AND CONDITIONS


1.
Grant of Option. Subject to the terms of the Plan and this Agreement, the
Company hereby grants you an Option as set forth on the first page of this
Agreement.

2.
Term of Option. Unless sooner terminated in accordance with the Plan or this
Agreement, the Option will expire and cease to be exercisable upon the first to
occur of the following:

(a)
the expiration of ninety (90) calendar days following your Termination of
Service, except where the termination results from your death or where your
death occurs following the termination but while the Option is otherwise still
exercisable;

(b)
the expiration of one (1) year following your Termination of Service if the
termination results from your death;

(c)
the expiration of one (1) year following your death if your death occurs after
your Termination of Service but while the Option is otherwise still exercisable;

(d)
the expiration of one (1) year following the effective date of the determination
of your Disability (within the meaning of Section 3 below); or

(e)
the seventh (7th) anniversary of the Grant Date of the Option, at 11:59 P.M.,
local time, Durham, North Carolina.

Upon expiration or termination of the Option, it will have no further effect and
cannot thereafter be exercised to purchase any Shares.
3.
Vesting. The Option will vest and become exercisable in accordance with the
installment vesting schedule set out on the first page of this Agreement and
will become fully vested and exercisable to purchase all Shares subject to the
Option, to the extent not already vested and exercisable, upon your death or on
the effective date of the determination of your Disability (as defined below) by
the Employee Benefits Committee of the Company (the “EBC”) or such other
committee as may be designated by the Board of Directors of the Company or a
committee thereof, unless otherwise provided in this Agreement or the Plan. For
purposes of this Agreement, “Disability” means a medically determinable physical
or mental impairment resulting in your inability to perform your position or any
substantially similar position, where such impairment has lasted or can be
expected to last for a continuous period of not less than six months. The
determination of whether or not you have a Disability will be made by the EBC in
good faith in its sole discretion, and such determination shall be conclusive,
final and binding upon all parties. The effective date of your Disability will
be the later of the date on which the EBC makes such determination or the date
specified by the EBC for this purpose. The effective date of your Disability
must occur under the previous sentence (if at all) prior to the date on which
the Option would otherwise cease to be exercisable in order to be recognized
under this Agreement. The above definition of Disability applies in lieu of the
definition set out in the Plan.

4.
Forfeiture upon Termination of Service. Except as otherwise provided in this
Agreement or the Plan, upon your Termination of Service, you will forfeit the
Option with respect to any Shares as to which the Option has not vested as of
the date of your Termination of Service.

5.
Exercise of Option. To exercise the Option, you must complete, execute and
deliver to the Company a notice of exercise in a form approved by the Company
and pay to the Company the purchase price for the number of Shares specified in
the notice together with all Tax-Related Items (as defined in Section 6 below)
the Company is required to withhold, collect, or account for pursuant to this
Agreement. Exercise of the Option will be effective only when the notice and
required payments are actually received by the Company or upon your execution of
a “broker-assisted exercise” or “cashless exercise” transaction with a broker
approved by the Company. Furthermore, if the exercise is facilitated through a
“broker-assisted exercise” or “cashless exercise” transaction by a brokerage
firm you have designated, you agree that the brokerage firm is acting as your
agent in the transaction and that the Company may rely upon notices,
instructions and information given by such firm in connection with the exercise,
as if the same were given by you. The Company will make the Shares available for
electronic delivery in the U.S., and where allowed by applicable law outside the
U.S., to an account you designate in writing, within three (3) business days
after the Company receives the notice of exercise and required payments. In
situations where electronic delivery is not





--------------------------------------------------------------------------------




available, the Company will deliver a certificate or certificates for the
purchased Shares to you, or to such other person as you designate in writing.
6.
Responsibility for Taxes.

(a)
For purposes of this Agreement, “Tax-Related Items” means any or all income tax,
social insurance tax, payroll tax, payment on account or other tax-related items
that may be applicable this Award by law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign. Regardless of
any action the Company takes with respect to withholding Tax-Related Items, you
acknowledge that you are ultimately responsible for all Tax-Related Items and
that such Tax-Related Items may exceed the amount actually withheld by the
Company or the Employer. You further acknowledge that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
without limitation, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends or dividend equivalents pursuant to Shares; and (2) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Option to reduce or eliminate your liability for Tax-Related Items or to
achieve any particular tax result. Furthermore, if you have become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b)
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (2) withholding
from proceeds of the sale of Shares acquired upon exercise of the Option; or (3)
withholding in Shares to be issued upon exercise of the Option.

(c)
Depending upon the withholding method, the Company or the Employer may withhold
or account for Tax-Related Items by considering applicable minimum or maximum
statutory withholding amounts or other applicable withholding rates. In the
event Tax-Related Items are over-withheld, you will receive a refund in cash for
any over-withheld amounts and will have no entitlement to the Shares equivalent.
If the obligation for Tax-Related Items is satisfied by withholding of Shares,
you shall be deemed, for tax purposes, to have been issued the full number of
Shares subject to the exercised Option, notwithstanding that a number of Shares
is held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of your participation in the Plan.

(d)
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise of the Option
and refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items.

7.
Transfer of Option. Neither the Option nor any rights under the Option may be
assigned, pledged as collateral or otherwise transferred, except as permitted by
the Plan, nor may the Option or such rights be subject to attachment, execution
or other judicial process. In the event of any attempt to assign, pledge or
otherwise dispose of the Option or any rights under the Option, except as
permitted by the Plan, or in the event of the levy of any attachment, execution
or similar judicial process upon the rights or interests conferred by the
Option, the Committee may in its discretion terminate the Option upon notice to
you.

8.
Rights Prior to Exercise.

(a)
You will have no rights as a shareholder with respect to any Shares until such
Shares have been duly issued by the Company or its transfer agent pursuant to
exercise of the Option.

(b)
In the event of a change in capitalization within the meaning of Section 4.4 of
the Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement, as well as the Exercise Price, shall be
appropriately adjusted or changed as determined by the Committee to reflect the
change





--------------------------------------------------------------------------------




in capitalization, provided that any such additional Shares or additional or
different shares of securities shall remain subject to the restrictions in this
Agreement.
9.
Termination of Service.

(a)
Unless otherwise provided in this Agreement or the Plan, for purposes of this
Agreement “Termination of Service” means the discontinuance of your relationship
with the Company as an employee of the Company or the Employer or any subsidiary
or affiliate of the Company under the Plan or as a member of the Board of
Directors of Cree, Inc. Except as determined otherwise by the Committee, you
will not be deemed to have incurred a Termination of Service if the capacity in
which you provide services to the Company changes (for example, you change from
being a non-employee director to being an employee) or if you transfer
employment among the various subsidiaries or affiliates of the Company
constituting the Employer, so long as there is no interruption in your provision
of services to the Company or other Employer as an employee or as a non-employee
member of the Board of Directors of Cree, Inc. The Committee, in its discretion,
will determine whether you have incurred a Termination of Service. You will not
be deemed to have incurred a Termination of Service during a period for which
you are on military leave, sick leave, or other leave of absence approved by the
Employer.

(b)
If you are deemed to have incurred a Termination of Service other than a
Termination of Service on account of your death, your right to vest in the
Option under this Agreement or the Plan, if any, will terminate and any
post-termination exercise period will commence effective as of the date that you
are no longer actively providing services to the Company or one of its
subsidiaries or affiliates (regardless of the reason for the termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Committee, in
its discretion, will determine when you are no longer actively providing
services for purposes of the Option grant (including whether you may still be
considered to be providing services while on a leave of absence).

10.
Provisions of the Plan. The provisions of the Plan are incorporated by reference
in this Agreement as if set out in full in this Agreement. To the extent that
any conflict may exist between any other provision of this Agreement and a
provision of the Plan, the Plan provision will control. All decisions of the
Committee with respect to the interpretation, construction and application of
the Plan or this Agreement shall be final, conclusive and binding upon you and
the Company.

11.
Detrimental Activity. The Committee in its sole discretion may cancel,
terminate, suspend or otherwise limit or restrict exercise of the unexercised
portion of the Option if you engage in any “Detrimental Activity” (as defined
below). In addition, if you engage in any Detrimental Activity prior to or
within one (1) year after your Termination of Service, the Committee in its sole
discretion may require you to pay to the Company the amount of all gain you
realized from any exercise of the Option beginning six (6) months prior to your
Termination of Service, provided that the Committee gives you notice of such
requirement within one (1) year after your Termination of Service. In that
event, the Company will be entitled to set off such amount against any amount
the Company owes to you, in addition to any other rights the Company may have.
For purposes of this section:

(a)    “Company” includes Cree, Inc. and all other Employers under the Plan.
(b)    “Detrimental Activity” means any of the following conduct, as determined
by the Committee in good faith:
(1)
the performance of services for any Competing Business (as defined below),
whether as an employee, officer, director, consultant, agent, contractor or in
any other capacity, except to the extent expressly permitted by any written
agreement between you and the Company;

(2)
the unauthorized disclosure or use of any trade secrets or other confidential
information of the Company;

(3)
any attempt to induce an employee to leave employment with the Company to
perform services elsewhere, or any attempt to cause a customer or supplier of
the Company to curtail or cancel its business with the Company;





--------------------------------------------------------------------------------




(4)
breach of any confidentiality, noncompetition, nonsolicitation or
nondisparagement obligations, or any obligations relating to the disclosure,
assignment or protection of inventions, undertaken by you in any written
agreement between you and the Company; or

(5)
any act of fraud, misappropriation, embezzlement, or tortious or criminal
behavior that adversely impacts the Company.

(c)
“Competing Business” means any corporation, partnership, university, government
agency or other entity or person (other than the Company) that is conducting
research directed to, developing, manufacturing, marketing, distributing, or
selling any product, service, or technology that is competitive with any part of
the Company’s Business (as defined below). "Company's Business" means the
development, manufacture, marketing, distribution, or sale of, or the conduct of
research directed to, any product, service, or technology that the Company is
developing, manufacturing, marketing, distributing, selling, or conducting
research directed to, at any time during your employment or other relationship
with the Company, except that following your Termination of Service the
Company’s Business will be determined as of the time of such termination. As of
the effective date of this Agreement, the Company’s Business includes but is not
limited to the conduct of research directed to, development, manufacture,
marketing, distribution, and/or sale of the following products, services, and
technologies: (1) silicon carbide (SiC) materials for electronic applications;
(2) SiC materials for gemstone applications; (3) AIII nitride materials for
electronic applications; (4) light-emitting diode (LED) devices and components;
(5) power semiconductor devices made using SiC and/or AIII nitride materials and
components incorporating such devices; (6) radio frequency (RF) and microwave
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices; (7) LED backlights for liquid crystal displays
(LCDs); (8) lighting products, modules, fixtures or devices incorporating any of
the above materials or technology; and (9) other semiconductor devices made
using SiC and/or AIII nitride materials and components incorporating such
devices. You acknowledge that during your employment or other relationship with
the Company the Company’s Business may expand or change and you agree that any
such expansions and changes shall expand or contract the definition of the
Company’s Business accordingly.

12.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other grant materials (“Data”) by and among,
as applicable, your Employer, the Company and its subsidiaries and affiliates,
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.

You understand that the Company and/or the Employer hold or may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, position title, any shares of stock
or directorships held in the Company, details of options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan.
You understand that Data may be transferred to any third parties as may be
selected by the Company currently or in the future, which are assisting the
Company in the implementation, administration and management of the Plan. You
understand that these recipients may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s Stock Plan Administrator. You
authorize the Company and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party whom you
subsequently may elect to deposit any Shares acquired under the Plan. You
understand that Data will be held pursuant to this Agreement only as long as the
Company considers it necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents above, in
any case without cost, by contacting in writing the Company’s Stock Plan
Administrator. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing consent is that the
Company would not be able to grant you Options or any other equity awards or
administer or maintain such awards. Therefore, you acknowledge that refusing or
withdrawing your consent may affect your ability to




--------------------------------------------------------------------------------




participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you may contact the Stock Plan
Administrator of the Company.


13.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version differs in meaning from the English version, the English version will
control.

14.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Signed documents delivered to either party via facsimile or in
portable document format will have the same effect as an original, unless
otherwise required by applicable law.

15.
General.

(a)
Nothing in this Agreement will be construed as: (1) constituting a commitment,
agreement or understanding of any kind that the Company or any other Employer
will continue your employment or other relationship with the Company; or (2)
limiting or restricting either party’s right to terminate your employment or
other relationship.

(b)
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. You may not assign any rights
under this Agreement without the written consent of the Company, which it may
withhold in its sole discretion; any such attempted assignment without the
Company’s written consent shall be void. The Company may assign its rights under
this Agreement at any time upon notice to you.

(c)
Notices under this Agreement must be in writing and delivered personally, by
electronic transmission or by a reputable domestic or international carrier
(postage prepaid and return receipt or proof of delivery requested), and, in the
case of notices to the Company, unless otherwise provided herein, addressed to
its principal executive offices to the attention of the Stock Plan
Administrator, and, in your case, addressed to your address as shown on the
Employer’s records.

(d)
This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina, without regard to the conflict of law provisions
thereof, as if made and to be performed wholly within such State. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Option or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina, agree that such litigation shall be conducted in the courts
of Durham County, North Carolina, or the federal courts for the United States
for the Middle District of North Carolina, and no other courts, where the Option
grant is made and/or to be performed.

(e)
If any provision of this Agreement is held to be invalid or unenforceable, such
determination shall not affect the other provisions of the Agreement and the
Agreement shall be construed as if the invalid or unenforceable provision were
omitted and a valid and enforceable provision, as nearly comparable as possible,
substituted in its place.

(f)
Notwithstanding any prior option award agreement between you and the Company
under which options may have been awarded, this Agreement and the Plan set forth
all of the promises, agreements and understandings between you and Company
relating to the Option granted pursuant to this Agreement, constitute the
complete agreement between the parties regarding the Option, and replace any
prior oral or written communications regarding the same.

(g)
Shares issued upon exercise of the Option may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under
applicable law or the rules and regulations of the U.S. Securities and Exchange
Commission or any stock exchange or trading system upon which the common stock
of the Company is listed, and the Committee may cause a legend or legends to be
placed on any such certificates or the stock records of the Company to make
appropriate reference to such restrictions.

(h)
You agree that the Option, even if later forfeited, serves as additional,
valuable consideration for your obligations, if any, undertaken in any existing
agreement between you and the Company and/or other Employer regarding
confidential information, noncompetition, nonsolicitation or similar covenants.





--------------------------------------------------------------------------------




(i)
You acknowledge, represent and warrant to the Company, and agree with the
Company, that (i) except for information provided in the Company’s filings with
the U.S. Securities and Exchange Commission and in the Company’s current
prospectus relating to the Plan, you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept or exercise the Option, or in
connection with any disposition of Shares purchased upon exercise of the Option,
or with respect to any tax consequences related to the grant or exercise of the
Option or the disposition of Shares purchased pursuant to exercise of the
Option, and (ii) you will seek from your own professional advisors such
investment, tax and other advice as you believe necessary.

(j)
You acknowledge that you may incur a substantial tax liability as a result of
exercise of the Option. You assume full responsibility for all such consequences
and the filing of all tax returns and related elections you may be required or
find desirable to file. If you are required to make any valuation of the Option
or Shares purchased pursuant to exercise of the Option under any federal, state
or other applicable tax law, and if the valuation affects any tax return or
election of the Company or the Employer or affects the Company’s financial
statement reporting, you agree that the Company may determine the value and that
you will observe any determination so made by the Company in all tax returns and
elections filed by you.

(k)
You acknowledge that copies of the Plan and Plan prospectus are available upon
written or telephonic request to the Company’s Stock Plan Administrator.

16.
Severability. The provisions of this Agreement are severable and if any one or
more provisions is determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17.
Nature of Grant. In accepting this grant, you acknowledge, understand and agree
that:

(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, unless expressly provided otherwise in the Plan or the Agreement;

(b)
the grant of the Option is voluntary and does not create any contractual or
other right to receive future grants of options, or benefits in lieu of options,
even if options have been granted repeatedly in the past;

(c)
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;

(d)
your participation in the Plan is voluntary;

(e)
your participation in the Plan will not create a right to employment with the
Company or the Employer and will not interfere with the ability of the Company,
the Employer or any subsidiary or affiliate to terminate your employment or
service relationship at any time;

(f)
if you are employed by a non-U.S. entity and provide services outside the U.S.,
the Option and the Shares subject to the Option are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to
your Employer, and they are outside the scope of your employment or service
contract, if any, with your Employer;

(g)
the Option and the Shares subject to the Option are not intended to replace any
pension rights or compensation;

(h)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(i)
the Option grant and your participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company, the
Employer or any subsidiary or affiliate of the Company;

(j)
the future value of the Shares is unknown and cannot be predicted with
certainty;

(k)
if the Shares do not increase in value, the Option will have no value;





--------------------------------------------------------------------------------




(l)
if you exercise the Option and obtain Shares, the value of those Shares acquired
upon exercise may increase or decrease in value, even below the Share purchase
price;

(m)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from termination of your employment or service
relationship by the Company or the Employer (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and, in consideration of the grant of the Option, to which you
otherwise are not entitled, you irrevocably agree (i) never to institute any
such claim against the Company, the Employer, or any subsidiary or affiliate of
the Company, (ii) to waive your ability, if any, to bring any such claim, and
(iii) to release the Company and the Employer and any subsidiary or affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims;

(n)
the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, takeover, or transfer of
liability;

(o)
neither the Company, the Employer nor any subsidiary or affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Option or
of any payments due to you pursuant to settlement of the Option or the
subsequent sale of any Shares acquired upon settlement; and

(p)
this award and any other award(s) granted under the Plan on the Grant Date are
intended to fulfill any and all agreements, obligations or promises, whether
legally binding or not, previously made by the Company or another Employer under
the Plan to grant you options or other rights to common stock of the Company. By
signing this Agreement, you accept such awards, along with all prior awards
received by you, in full satisfaction of any such agreement, obligation or
promise.

18.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

19.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
purchase of shares under the Plan prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. Further, you agree that the
Company shall have unilateral authority to amend the Plan and the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares.

20.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.

21.
Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for your country to the extent that the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Moreover, if you relocate to or from one of the countries included in the
Appendix, the special terms and conditions for the country you are moving from
and/or the country you are moving to will apply to you to the extent that the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. The Appendix is incorporated in and constitutes part
of this Agreement.





--------------------------------------------------------------------------------




22.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.







--------------------------------------------------------------------------------




APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF THE
NONQUALIFIED STOCK OPTION AWARD AGREEMENT




TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the Option
granted to you under the Plan if you are in one of the countries listed below on
the Grant Date. Unless otherwise defined in this Appendix, capitalized terms
used in this Appendix and defined in the Plan or Agreement will have the same
meaning as defined in the Plan or Agreement, as applicable.


NOTIFICATIONS
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on securities, exchange control, and other
laws in effect in the respective countries as of October 2013. Such laws are
often complex and change frequently. The Company strongly recommends that you do
not rely on the information in this Appendix as the only source of information
relating to the consequences of your participation in the Plan because such
information may be outdated when you exercise the Option or sell any Shares
acquired upon exercise.
In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company cannot assure you of
a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment after the Grant Date, or
are considered a resident of another country for local law purposes, the
information contained in this Appendix may not apply to you.


CANADA


TERMS AND CONDITIONS


Exercise of Option. The following provision supplements Section 5 of the
Agreement: You are restricted from exercising the Option by surrendering Shares
that you already own or attesting to ownership of Shares to pay the purchase
price or any Tax-Related Items in connection with the Option. You are not
prohibited from exercising the Option by any of the other means set forth in
Section 5 of the Agreement. The Company reserves the right to provide you with
additional exercise methods in the future, depending on developments in
applicable local law.
Termination of Service. The following provision replaces Section 9(b) of the
Agreement: If you are deemed to have incurred a Termination of Service other
than a Termination of Service on account of your death (whether or not in breach
of local labor laws and whether or not later found to be invalid), your right to
vest in the Option under the Plan (if any) will terminate effective as of the
earlier of (1) the date the you receive notice of termination from the Employer,
or (2) the date you are no longer actively employed, regardless of any notice
period or period of pay in lieu of such notice required under applicable laws
(including, but not limited to statutory law, regulatory law and/or common law);
the Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the Option grant.
Data Privacy Notice and Consent. This provision supplements Section 12 of the
Agreement: You hereby authorize the Company and its representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and/or the Employer and the administrator of the Plan to
disclose and discuss the Plan with their advisors. You further authorize the
Company and/or the Employer to record such information and to keep such
information in your employee file.
NOTIFICATIONS
Foreign Assets Reporting Information. You are required to report any foreign
property (including shares and options) on form T1135 (Foreign Income
Verification Statement) if the total value of your foreign property exceeds
C$100,000 at any time in the year. The form must be filed by April 30 of the
following year. You are advised to consult with a personal advisor to ensure you
comply with applicable reporting obligations.




--------------------------------------------------------------------------------




French Language Provision. The following provisions will apply if you are a
resident of Quebec: The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en Anglais de l’Accord, ainsi
que de tous documents, notifications et procédures judiciaires, exécutés, donnés
ou intentés en vertu de, ou liés directement ou indirectement à, l’accord
présent.
Securities Law Notification: You are permitted to sell shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided the resale of shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the shares are
listed.


CHINA


TERMS AND CONDITIONS
PRC Nationals Only. The country-specific terms and conditions set forth in this
China Appendix apply to you if you are a People’s Republic of China (“PRC”)
national.
Term of Option. Due to exchange control laws and regulations in the PRC, the
following provisions replace paragraphs (a) - (e) of Section 2:


(a)
the expiration of ninety (90) calendar days following your Termination of
Service, except where the termination results from your death or Disability or
where your death occurs following the termination but while the Option is
otherwise still exercisable;



(b)
the expiration of six (6) months following your Termination of Service if the
termination results from your death;



(c)
the expiration of six (6) months following your death if your death occurs after
your Termination of Service but while the Option is otherwise still exercisable;



(d)
the expiration of six (6) months following the effective date of your Disability
(within the meaning of Section 3 below); or



(e)
the seventh (7th) anniversary of the Grant Date of the Option, at 11:59 P.M.,
local time, Durham, North Carolina.



Exercise of Option. The following provision supplements Section 5 of the
Agreement: To facilitate compliance with exchange control laws and regulations
in the PRC, your exercise must be facilitated only through a “cashless sell-all
exercise” transaction by a brokerage firm acceptable to the Company, such that
all Shares specified in the notice of exercise will be sold immediately upon
exercise and the proceeds of sale, less the purchase price, any Tax-Related
Items (as defined in Section 6(a) below) and broker’s fees or commissions, will
be remitted to you in accordance with any applicable exchange control laws and
regulations. You will not be permitted to hold any Shares upon exercise. You
agree that the brokerage firm is acting as your agent in the transaction and
that the Company may rely upon notices, instructions and information given by
such firm in connection with the exercise, as if the same were given by you. The
Company reserves the right to provide you with additional exercise methods in
the future, depending on developments in applicable local law.
Exchange Control Restriction. You understand and agree that, if you are a PRC
national, due to exchange control laws and regulations in the PRC, you will be
required to repatriate immediately to the PRC the cash proceeds from the
cashless exercise of the Option. You understand further that, under applicable
laws and regulations, such repatriation may need to be effectuated through a
special foreign exchange account established by the Company or a subsidiary or
affiliate of the Company, and you consent and agree that the proceeds from the
cashless exercise of the Option may be transferred to such special account
before being delivered to you. Moreover, if the proceeds from your cashless
exercise are converted to local currency, you acknowledge that the Company
(including its subsidiaries and affiliates) is under no obligation to secure any
particular currency conversion rate and may face delays in converting the
proceeds to local currency due to exchange control restrictions in the PRC. You
agree to bear the risk of any currency conversion rate fluctuation between the
date that your proceeds are delivered to any special foreign exchange account
and the date on which the proceeds are converted to local currency. You also
agree to comply with any other




--------------------------------------------------------------------------------




requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in the PRC.


FRANCE


TERMS AND CONDITIONS
Consent to Receive Information in English. By accepting the Option, you confirm
having read and understood the Plan and Agreement, including all terms and
conditions included therein, which were provided in the English language. You
accept the terms of those documents accordingly.
En acceptant l’Option, vous confirmez avoir lu et compris le Plan et le Contrat
y relatifs, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.
NOTIFICATIONS
Tax Notification. The Option is not intended to qualify for favorable tax or
social security treatment in France.
Exchange Control Notification. If you import or export cash (e.g., exercise
proceeds received under the Plan) with a value equal to or exceeding €10,000 and
do not use a financial institution to do so, you must submit a report to the
customs and excise authorities. If you hold Shares obtained under the Plan
outside of France or maintain a foreign bank account, you are required to report
such to the French tax authorities when filing your annual tax return.


GERMANY


NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500,
including any cross-border payments received in connection with the sale of
shares of Common Stock, must be reported monthly to the German Central Bank. You
are responsible for satisfying the reporting obligation and should be able to
obtain a copy of the reporting form from the German bank used to carry out the
transfer.


HONG KONG


NOTIFICATIONS
Securities Warning: The Option and any Shares acquired upon exercise of the
Option do not constitute a public offering of securities under Hong Kong law and
are available only to directors of Cree, Inc. and employees and former employees
of the Company and its subsidiaries and affiliates. The Agreement, the Plan and
other incidental communication materials have not been prepared in accordance
with the rules applicable to and are not intended to constitute a “prospectus”
for a public offering of securities under applicable Hong Kong securities
legislation, nor have the documents been reviewed by any regulatory authority in
Hong Kong. The Option and any related documentation are intended only for the
personal use of each eligible director or employee of the Employer, the Company,
or its subsidiaries or affiliates and may not be distributed to any other
person. If you are in doubt as to any of the contents of the Agreement or the
Plan, you should obtain independent professional advice.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
TERMS AND CONDITIONS
Sale of Shares. If any portion of the Option vests and becomes exercisable
within six (6) months of the Grant Date, you agree that you will not exercise
the Option and sell the Shares acquired upon exercise before the six-month
anniversary of the Grant Date.


INDIA


TERMS AND CONDITIONS
Exercise of Option. The following provision supplements Section 5 of the
Agreement: Due to exchange control laws and regulations in India, your exercise
may not be facilitated through a “cashless sell-to-cover” exercise transaction.
In a “cashless sell-to-cover” exercise transaction, the Shares specified in the
notice of exercise with a fair market value sufficient to cover the purchase
price, Tax-Related Items (as defined in Section 6(a) below) and broker’s fees or




--------------------------------------------------------------------------------




commissions are sold immediately upon exercise and any remaining Shares are
issued to you. You are not restricted from exercising the Option by any of the
other means set forth in Section 5 of the Agreement. The Company reserves the
right to provide you with additional exercise methods in the future, depending
on developments in applicable local law.


Exchange Control Restriction. Regardless of the method by which you exercise the
Option, you understand and agree that you must repatriate all proceeds from the
sale of Shares to India within 90 days. You must maintain the foreign inward
remittance certificate (“FIRC”) received from the bank in which you deposited
the foreign currency, so that you may provide the FIRC as proof of repatriation
upon request from the Reserve Bank of India or the Employer. You understand that
you are solely responsible for ensuring compliance with applicable exchange
control laws in India.
Foreign Assets Reporting Information. If you are an Indian resident, you are
required to report all bank accounts or investments (including the Option and
any Shares) that you hold outside of India. You are advised to consult with a
personal tax advisor to ensure that you are properly complying with applicable
reporting requirements.


ITALY


TERMS AND CONDITIONS
Exercise of Option. The following provision supplements Section 5 of the
Agreement: Due to securities laws in Italy, your exercise must be facilitated
only through a “cashless sell-all exercise” transaction by a brokerage firm
acceptable to the Company, such that all Shares specified in the notice of
exercise will be sold immediately upon exercise and the proceeds of sale, less
the purchase price, any Tax-Related Items (as defined in Section 6(a) below) and
broker’s fees or commissions, will be remitted to you in accordance with any
applicable exchange control laws and regulations. You will not be permitted to
hold any Shares after exercise. The Company reserves the right to provide you
with additional exercise methods in the future.
Data Privacy Notice. The following provision replaces Section 12 of the
Agreement: You understand that the Employer, the Company and any of its
subsidiaries or affiliates hold certain personal information about you,
including, without limitation, your name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or any
of its subsidiaries or affiliates, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing, managing
and administering the Plan (“Data”) and in compliance with applicable laws and
regulations.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Cree, Inc., with registered offices at 4600 Silicon Drive, Durham,
North Carolina 27703, U.S.A., and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is Cree Europe S.r.l., Via dei Giunchi 52-54,
Firenze 50145 Italia.
You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You understand that Data also may be transferred to
the Company’s independent registered public accounting firm,
PricewaterhouseCoopers LLP, or such other public accounting firm that may be
engaged by the Company in the future. You understand further that the Company
and/or any of its subsidiaries or affiliates will transfer Data among themselves
as necessary for the purposes of implementing, administering and managing your
participation in the Plan, and that the Company and/or any of its subsidiaries
or affiliates may each further transfer Data to third parties assisting the
Company in implementation, administration and management of the Plan, including
any requisite transfer of Data to a broker or other third party with whom you
may elect to deposit any Shares acquired under the Plan. Such recipients may
receive, possess, use, retain and transfer Data in electronic or other form, for
the purposes of implementing, administering and managing your participation in
the Plan. You understand that these recipients may be located in or outside of
the European Economic Area, such as in the United States or elsewhere and in
locations that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations in connection with the management and
administration of the Plan, it will delete Data as soon as it has completed all
necessary legal obligations connected with the management and administration of
the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected




--------------------------------------------------------------------------------




and with confidentiality and security provisions as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, and the transfer of Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have a right, without limitation, to access, delete, update,
correct or terminate, for legitimate reason, the Data processing. Furthermore,
you are aware that Data will not be used for direct-marketing purposes. In
addition, Data provided can be reviewed and questions or complaints may be
addressed by contacting the Stock Plan Administrator of the Company.
Plan Document Acknowledgment. By accepting the Option, you acknowledge that you
have received a copy of the Plan, the Agreement and this Appendix, that you have
reviewed these documents in their entirety and that you fully understand and
accept all provisions of the Plan and the Agreement.
You acknowledge having read and specifically and expressly approve the following
sections of the Agreement: Section 4 (“Forfeiture upon Termination of Service”),
Section 6 (“Responsibility for Taxes”), Section 13 (“Language”), Section 15(d)
regarding North Carolina, U.S.A. law governing the Agreement, Section 17
(“Nature of Grant”), and the above Data Privacy Notice section included in this
Appendix.
NOTIFICATIONS
Exchange Control Information. You understand that exchange control reporting is
required in your annual tax return if (a) you transfer cash or shares to Italy
in excess of €10,000 (or the equivalent amount in U.S. dollars); (b) any foreign
investments or investments (including proceeds from the sale of shares under the
Plan) held outside of Italy exceeding €10,000; and/or (c) the amount of the
transfers made abroad or from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy,
to the extent that the overall amount of the transfers exceed €10,000. Under
certain circumstances, you may be exempt from the requirement under (a) above if
the transfer or investment is made through an authorized broker resident in
Italy.


JAPAN


NOTIFICATIONS
Exchange Control Information. If you pay more than ¥30,000,000 for the purchase
of Shares in a single transaction, you must file an ex post facto Payment Report
with the Ministry of Finance (through the Bank of Japan or the bank carrying out
the transaction). The precise reporting requirements vary depending on whether
the relevant payment is made through a bank in Japan. If you acquire Shares
whose value exceeds ¥100,000,000 in a single transaction, you must also file an
ex post facto Report Concerning Acquisition of Shares with the Ministry of
Finance through the Bank of Japan within 20 days of acquiring the Shares. The
forms to be used for these reports can be acquired at the Bank of Japan.
A Payment Report is required independently of a Report Concerning Acquisition of
Securities. Consequently, if the total amount that you pay on a one-time basis
at exercise of the Option exceeds ¥100,000,000, you must file both a Payment
Report and a Report Concerning Acquisition of Securities.
Foreign Assets Reporting Information. You are required to report details of any
assets held outside of Japan as of December 31 (including Shares acquired under
the Plan), to the extent such assets have a total net fair market value
exceeding ¥50 million. Such report will be due by March 15 each year. You should
consult with your personal tax advisor to determine if the reporting obligation
applies to you.


KOREA


NOTIFICATIONS
Exchange Control Information. To remit funds out of Korea to exercise the Option
by means of a cash exercise method, you must obtain a confirmation of the
remittance by a foreign exchange bank in Korea. You likely will need to present
to the bank processing the transaction supporting documentation establishing the
nature of the remittance.
If you receive US$500,000 or more from the sale of Shares, Korean exchange
control laws require that you repatriate the proceeds to Korea within 18 months
of the sale.






--------------------------------------------------------------------------------




MALAYSIA


NOTIFICATIONS
Insider Trading Notification. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of Shares
or the Option under the Plan. Under Malaysian insider-trading rules, you are
prohibited from acquiring or selling Shares or rights to Shares (e.g., the
Option) when in possession of information that is not generally available and
that you know or should know will have a material effect on the price of Shares
once such information is generally available.
Director Notification Obligation. If you are a director of the Company’s
Malaysian subsidiary or affiliate, you are subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian subsidiary or affiliate in writing when you
receive or dispose of an interest (e.g., the Option or Shares) in the Company or
any related company. Such notifications must be made within 14 days of receiving
or disposing of any interest in the Company or any related company.


RUSSIA


TERMS AND CONDITIONS
U.S. Transaction. You understand that the acceptance of the Option through the
website of the Company’s designated broker or otherwise results in an agreement
between you and the Company that is completed in the United States and that the
Agreement is governed by the laws of the State of North Carolina, without giving
effect to the conflict of law principles thereof.
Data Privacy. You hereby acknowledge that you have read and understood the terms
regarding collection, processing and transfer of your Data contained in section
12 of the Agreement and agree that, by enrolling in the Plan, you are agreeing
to such terms. In this regard, upon request of the Company, you agree to provide
any executed data privacy consent form to the Employer or the Company (or any
other agreements or consents that may be required by the Company) that the
Company may deem necessary to obtain under the data privacy laws in your
country, either now or in the future. You understand you may not be permitted to
participate in the Plan if you fail to execute any such consent or agreement.
Securities Law Information. You acknowledge that the Option, the Notice, the
Agreement, the Plan and all other materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia. The Shares acquired pursuant to the Plan have not and will
not be registered in Russia and therefore, neither the Option nor the Shares may
be used for offering or public circulation in Russia. You acknowledge that you
may hold Shares acquired upon exercise of the Option in your account with the
Company’s third party broker/administrator in the U.S. However, in no event will
Shares issued to you under the Plan be delivered to you in Russia. Further, you
are not permitted to sell Shares directly to other Russian individuals.
NOTIFICATIONS
Exchange Control Information. If you remit funds out of Russia to purchase
Shares, the funds must be remitted from a foreign currency account in your name
at an authorized bank in Russia. This requirement does not apply if you use a
same-day sale exercise such that all or part of the shares subject to the option
will be sold immediately upon exercise and the proceeds of sale remitted to the
Company to cover the option exercise price for the purchased shares and any
withholding taxes because, in this case, there is no remittance of funds out of
Russia.
Regardless of what method of exercise is used to purchase Shares, you must
repatriate the proceeds from the sale of Shares and any dividends received in
relation to the Shares to Russia within a reasonably short period after receipt.
The sale proceeds and any dividends received must be initially credited to you
through a foreign currency account opened in your name at an authorized bank in
Russia. After the funds are initially received in Russia, they may be further
remitted to a foreign bank subject to the following limitations: (i) the foreign
account may be opened only for individuals; (ii) the foreign account may not be
used for business activities; (iii) the Russian tax authorities must be given
notice about the opening/closing of each foreign account within one month of the
account opening/closing; and (iv) the Russian tax authorities must be given
notice of the account balances of such foreign accounts as of the beginning of
each calendar year.






--------------------------------------------------------------------------------




SINGAPORE


NOTIFICATIONS
SECURITIES EXEMPTION: The Option is granted to you by the Company pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the grant of the Option is subject to section
257 of the SFA, and you may not make a subsequent offer or sale in Singapore of
any Shares acquired at exercise unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (i) Subdivision (4) (other
than section 280) of the SFA (Cap 289, 2006 Ed.).
Director Notification Obligation. If you are a director, associate director, or
shadow director of a Singaporean subsidiary or affiliate of the Company, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singaporean subsidiary
or affiliate of the Company in writing when you receive an interest (e.g., the
Option or Shares) in the Company or any subsidiary or affiliate of the Company.
In addition, you must notify the Singaporean subsidiary or affiliate when you
sell Shares or shares of any other subsidiary or affiliate of the Company
(including when you sell Shares at exercise of the Option). These notifications
must be made within two (2) business days of acquiring or disposing of an
interest in the Company or any subsidiary or affiliate of the Company. In
addition, within two (2) business days of becoming a director, you must notify
the Singaporean subsidiary or affiliate of any interest that you may have in the
Company or any subsidiary or affiliate of the Company.
Insider Trading Notification. You should be aware of the Singapore
insider-trading rules, which may impact your acquisition or disposal of Shares
or rights to Shares under the Plan. Under the Singapore insider-trading rules,
you are prohibited from selling Shares when you are in possession of information
concerning the Company which is not generally available and which you know or
should know will have a material effect on the price of Shares once such
information is generally available.


SWEDEN


There are no country-specific provisions.


TAIWAN


TERMS AND CONDITIONS
Data Privacy Acknowledgement. You hereby acknowledge having read and understood
the terms regarding collection, processing and transfer of your Data contained
in Section 12 of the Agreement and agree that, by accepting the Option, you are
agreeing to such terms. In this regard, upon request of the Company or the
Employer, you agree to provide any executed data privacy consent form (or any
other agreements or consents that may be required by the Employer or the
Company) should the Company and/or the Employer deem such agreement or consent
necessary under the data privacy laws, either now or in the future.
NOTIFICATIONS
Exchange Control Information. You may remit and acquire foreign currency
(including proceeds from the sale of Shares) in an amount up to US$5,000,000 per
year without justification. If the transaction amount is TWD 500,000 or more in
a single transaction, you must submit a Foreign Exchange Transaction Form. If
the transaction amount is US$500,000 or more in a single transaction, you also
must provide supporting documentation to the satisfaction of the bank involved
in the transaction.


TURKEY


NOTIFICATIONS
Securities Law Information. By accepting the Option, you understand and agree
that you are not permitted to sell any Shares acquired under the Plan in Turkey.
The Shares are currently traded on NASDAQ, which is located outside of Turkey,
under the ticker symbol “CREE” and the shares may be sold through this exchange.
Exchange Control Information. Turkish exchange control regulations require
Turkish residents to buy Shares through financial intermediary institutions that
are approved under the Capital Markets Law (i.e., banks licensed in Turkey).
Therefore, if you use cash to pay the purchase price to exercise the Options,
the funds must be remitted through a bank or other financial institution
licensed in Turkey. A wire transfer of funds by a Turkish bank will satisfy




--------------------------------------------------------------------------------




this requirement. This requirement does not apply if the exercise is facilitated
through a “broker-assisted exercise” or “cashless exercise” transaction by a
brokerage firm you have designated.


As you are solely responsible for complying with the financial intermediary
requirements and their application to participation in the Plan is uncertain,
you should consult your personal legal advisor prior to the exercise of the
option or any sale of Shares to ensure compliance.


UNITED KINGDOM


TERMS AND CONDITIONS
Tax-Related Items. The following provision supplements Section 6 of the
Agreement: You agree that, if you do not pay or the Employer, the Company or one
of its subsidiaries or affiliates does not withhold from you the full amount of
income tax within ninety (90) days of the event giving rise to the income tax
(the “Taxable Event”) or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount
shall constitute a loan owed by you to the Employer, the Company or one of its
subsidiaries or affiliates, effective as of the Due Date. You agree that the
loan will bear interest at the official HMRC rate and immediately will be due
and repayable by you, and the Employer, the Company or one of its subsidiaries
or affiliates may recover it at any time thereafter by any of the means referred
to in Section 6 of the Agreement. You also authorize the Company to delay the
issuance of any Shares to you unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are an executive officer or director
within the meaning of Section 13(k) of the Securities Exchange Act of 1934, as
amended, the above terms will not apply. In the event that you are an executive
officer or director and income tax is not collected by the Due Date, the amount
of any uncollected income tax may constitute a benefit to you on which
additional income tax and National Insurance contributions may be payable. You
will be responsible for reporting any income tax and National Insurance
contributions due on this additional benefit directly to HMRC under the
self-assessment regime.




